By the Court, Dickinson, J. The question turns upon a rule of practice — the striking out of the plea. It is certainly more regular to demur, when thé plea is not good, (as in this case), and let it be adjudged bad, on demurrer; but, if it is rejected, on the application of the plaintiff, the court will not reverse the cause, that a demurrer may be filed to a bad plea; and it was so ruled, as we think, correctly, in the case of Depen et al. vs. Bank of Limestone, 1 J. J. Marsh. 380. The judgment must be affirmed. W. Sf E. Cummins, for the appellant, presented a petition for reconsideration, which was refused, and the judgment affirmed.